Ross, J. (dissenting).
I concur in Justice Fein’s dissent.
Special Term did not abuse its discretion in ordering the plaintiff to serve a further bill of particulars. In this concededly complex case, “defendants are entitled to the fullest bill of particulars and * * * the court should err on *362the side of requiring more rather than less information to be furnished” (Nelson v New York Univ. Med. Center, 51 AD2d 352, 355).
It is my opinion, that when plaintiffs are represented by experienced counsel, this court should not spend its time, in the words of the majority, on “the task of examining and pruning” 104 interrogatories. We said in Vancek v International Dynetics Corp. (78 AD2d 842, 843) “The responsibility of an attorney who serves interrogatories is to make a bona fide effort to conform to the well-settled rules and not to attempt to shift the burden by serving interrogatories that are unduly broad, patently oppressive and inappropriate. In such circumstances the court will not undertake the responsibility of pruning the interrogatories.”
These words are equally applicable herein.